        
         Case 2:21-cv-04509-JFW-KES Document 12-2 Filed 07/18/21 Page 1 of 2 Page ID #:66
                                                    EXHIBIT 2, Page 1

                           SHORE THANG MEDIA // DIGITAL MARKETING ADVISORS
                                                  Content Creator Agreement
      CONTENT CREATOR AGREEMENT (Agreement”) is made and entered into effective as of the date set
                                                          
      forth below (Effective Date”), by and between _______________________,       an individual residing at,
         
      _____________________
                           (Content Creator”) and Shore Thang Media, a California corporation (Com-
      pany”), located at 200 S. Barrington Ave #491451 Los Angeles, CA 90049 United States.

            Company desires to engage Content Creator to support Company with its social media marketing.
      Content Creator desires to provide such services to Company.

              Company and Content Creator agree on the following:

                                                ARTICLE 1 – ENGAGEMENT

              1.01. Engagement. Company hereby engages Content Creator, as an independent contractor,
      to create videographic and/or photographic content, which may or may not also be promoted using the
      Content Creator’s social media communities. Content Creator acknowledges that Content Creator is
      granting the Company the right to use Content Creator’s name, likeness, and content, as well as the right to
      distribute and promote the same, with the purpose of promoting the Company, its affiliates and brand part-
      ners. Content Creator expressly waives any and all payment other than the Content Creator’s compensation
      set forth in Article 2.03, below.

                          ARTICLE 2 –RESPONSIBILITIES; CONDUCT & COMPENSATION

              2.01. Content Creator’s Responsibilities. Company shall shall accordingly direct Content Creator for
      all posts and content throughout the duration of the agreed upon content creation term, of
      
      ________________.    Content Creator shall use Content Creator’s best efforts to produce content that shall
      generate the maximum possible engagement. Content Creator shall not publish any content without Compa-
      ny’s prior approval.

              Content Creator hereby represents that all content posted by Content Creator on social media will be
      the original work and creation of Content Creator (with the exception of the materials and images provided
      by Company), and will not infringe the rights (including intellectual property rights) of any third party.

              2.02. Conduct. Content Creator shall not make any disparaging statements, orally or in writing,
      about the Company, its products, its brands, its affiliates, or any of its employees or other contractors, either
      during the term of this Agreement or at any time thereafter.

            2.03. Content Creator’s Compensation. As the sole compensation for the services provided in accor-
      dance with this Agreement, Content Creator will receive 
                                                                __________________. Payments shall be made
      from Company by bank electronic transfer, CashApp, PayPal, Zelle, or Venmo. Company may suspend
      Compensation if Content Creator fails to perform according to the terms of this Agreement.

                                           ARTICLE 3 – TERM & TERMINATION

              3.01. Company Termination for Cause. Company may immediately terminate Content Creator’s en-
                                                              1
        
         Case 2:21-cv-04509-JFW-KES Document 12-2 Filed 07/18/21 Page 2 of 2 Page ID #:67
                                                    EXHIBIT 2, Page 2

      gagement under the following circumstances:

                      (a) Content Creator fails to comply with the terms of this Agreement;

                    (b) Content Creator’s commission of any act that has an adverse effect on the reputation of
      Content Creator, Company, or Company’s brand partners.

                            ARTICLE 4 – CONFIDENTIALITY, CONFLICTS & OWNERSHIP

              4.01. Confidentiality; Protected Information. This Agreement shall remain confidential and its terms
      and conditions shall not be disclosed to any other person except those whose knowledge is necessary to carry
      out its provisions. Additionally, each party shall keep in strict confidence social media strategies, marketing
      & business strategies, and business ideas.

             4.03. Ownership of Work. Company and its successors shall own and have exclusive rights to all
      content created or developed jointly by Company and by Content Creator. Content Creator hereby acknowl-
      edges that Company shall own and have exclusive rights to all intellectual property, products and services
      created or developed by Company.

                                               ARTICLE 5 - MISCELLANEOUS

              5.01. Authorization. Each party hereby warrants and represents that it has full power to enter into
      this Agreement and to perform all of the terms hereof, and the officer or Content Creator executing and de-
      livering this Agreement for each such entity is fully authorized to make such execution and delivery.

             5.02. Acknowledgment and Receipt of Agreement. Content Creator and Company, by the act of
      signing this Agreement, acknowledge that each has read this Agreement and received a copy of this Agree-
      ment signed by the other party.



        COMPANY SHORE THANG MEDIA                          CONTENT CREATOR
                                                                  
                                  
        By: Zachary Elliot on _________________            By:
                                                           Signature: ________________________
        Signature: ____________________________
                                                                            
                                                           Effective Date: ____________________
        Title: Shore Thang owner




                                                             2
